NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM CURRY, JR.,                             No. 18-36098

                Plaintiff-Appellant,            D.C. No. 3:17-cv-06010-RJB

 v.
                                                MEMORANDUM*
TAMMY BOYLAN, Mail Room; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Washington pretrial civil detainee William Curry, Jr. appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations relating to his legal mail. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Curry’s access-to-

courts claim because Curry failed to raise a genuine dispute of material fact as to

whether defendants actively interfered with his habeas petition. See Silva v. Di

Vittorio, 658 F.3d 1090, 1103 (9th Cir. 2011) (a prisoner has a right to litigate

claims “without active interference by prison officials”), overruled on other

grounds by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015).

      The district court properly granted summary judgment on Curry’s retaliation

claim because Curry failed to raise a triable dispute as to whether defendants took

an adverse action against him because of his protected conduct. See Brodheim v.

Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (elements of a retaliation claim under

§ 1983).

      The district court properly granted summary judgment on Curry’s equal

protection claim because Curry failed to raise a triable dispute as to whether he

was intentionally treated differently from others similarly situated. See Thornton v.

City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (elements of an equal

protection “class of one” claim).

      The district court did not abuse its discretion by denying Curry’s motion to

compel discovery because Curry failed to include a certification that he conferred

or attempted to confer with defendants. See Fed. R. Civ. P. 37(a)(1) (motion to



                                          2                                     18-36098
compel discovery must include a certification that the movant conferred or

attempted to confer with the opposing party); Hallett v. Morgan, 296 F.3d 732, 751

(9th Cir. 2002) (standard of review).

      Contrary to Curry’s contention, the district court did not err by allowing the

Attorney General to represent defendants. See Wash. Rev. Code §§ 4.92.060,

4.92.070 (discussing circumstances under which a state officer is entitled to the

Attorney General’s legal representation).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                                 18-36098